Citation Nr: 1518433	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-15 659	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES
 
1. Entitlement to service connection for a right knee disability, claimed as knee pain and residuals of a chipped bone.
 
2. Entitlement to service connection for a back disability, to include secondary to a right knee disorder.
 
3. Entitlement to service connection for hepatomegaly.
 
4. Entitlement to service connection for skin cancer.
 

REPRESENTATION
 
Appellant represented by:  National Association of County Veterans Service Officers
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1967 to September 1970.

This case comes to the Board of Veterans Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
 
In July 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.
 
For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The appellant contends that he has a right knee disorder due to military service, and that his back disorder is either caused or aggravated by an altered gait caused by the right knee disorder.  In this regard, the service medical records describe complaints of knee pain in October 1967, and a February 2012 VA examination led to a diagnosis of right knee degenerative joint disease.  The success of his claim therefore depends on the existence of a causal connection or "nexus" between the appellant's military service, to include the October 1967 knee injury and his current disability.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

As noted VA arranged for a VA physician to examine the Veteran's knee in February 2012.  After diagnosing right knee degenerative joint disease, and opining that the disorder was not related to military service the examiner only provided the following rationale:  

[C]laims file with one note 1967 of knee injury.  Separation exam 1970 no claim of chronic knee pain.  [N]ext note of knee pain is 2004 no chronic documentation after 1970."  
 
This is inadequate.  When VA undertakes to provide an examination when developing a service connection claim, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 301 (2008)).  
 
The February 2012 examiner chiefly relies on the absence of medical records prior to 2004 to support the conclusion that the Veteran's current disability is unrelated to service.  Section Two of the report ("Medical history") acknowledges the Veteran's lay statements that his knee pain has persisted since 1967, and has since become worse.  Yet the stated rationale for the report's conclusion does not explain why the examiner rejected these lay statements.   Nor does the report identify a more likely alternative explanation for the Veteran's current knee condition. 

"While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The examiner's reference to the June 1970 separation examination does not remedy this weakness.  The June 1970 examination documents include a report of medical history form, in which the Veteran was asked to indicate whether, at the time of the separation examination or in the past, he had ever experienced certain illnesses, injuries or symptoms.  The form does not, however, indicate that the Veteran had never experienced chronic knee pain.  The Veteran did deny experiencing "'trick' or locked knee" but this response might only signify that, as of June 1970, the appellant had always been able to move his knee normally, not that his knee had never been painful.  In accordance with Buchanan, the Veteran's right knee claim must be remanded to obtain a new medical opinion.  
 
The Veteran also appeals the denial of service connection for a back disability.  He claims that this disability is secondary to his right knee disability.  These issues are inextricably intertwined because the claim for entitlement to service connection for a right knee disability may affect the outcome of the claim for entitlement to service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, both issues must be remanded.  

The February 2012 VA examination only provided information about the right knee.  A private physician submitted a May 2013 disability benefits questionnaire, indicating that the Veteran experiences muscle spasms and decreased range of motion in his back.  Given the Veteran's contention that his current back symptoms are secondary to his 1967 knee injury, on remand VA must arrange for an examination of the Veteran's back and obtain a medical opinion addressing the relationship, if any, between any current back disability and military service, including an opinion as to whether the appellant has a back disability which is secondary to any right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
 
The Veteran's claims of entitlement to service connection for skin cancer and hepatomegaly were also denied in a March 2012 rating decision.  The representative filed a document within one year of that decision, which begins "In response to your decision letter dated 20 March 2012 regarding the above Veteran/case, this letter is being submitted as Notice of Disagreement with a request for De Novo Review."  The letter then proceeds to make several specific arguments addressing the right knee and back claims, which could explain why the AOJ considered this appeal to be limited to those issues.  But the quoted language is broad enough to be construed as an appeal of all of the benefits which were denied in the March 2012 rating decision. 

"VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement."  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007).   Since receiving his notice of disagreement, the AOJ has never issued a statement of the case addressing the skin cancer and hepatomegaly claims.  As such, both claims must be remanded for the issuance of a statement of the case before the Board can proceed to decide them.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ should obtain all of the Veteran's relevant VA treatment records.  All records should be associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond and to submit any other records which he believes are relevant to any of the claims on appeal.
 
2. Thereafter, the AOJ should schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of any diagnosed back and right knee disabilities.  The examiner is to be provided access to the claims folder, a copy of this remand, and pertinent documents in the Veteran's Virtual VA/VBMS files.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  

The examiner must then opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's right knee disability was incurred in service or is the result of any disease, injury or event in service.   The examiner must also opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's claimed back disability was incurred in service or is the result of any disease, injury or event in service.  

If the examiner finds that a right knee disorder is due to service, the examiner must address whether any diagnosed back disorder is caused by or made permanently worse by that right knee disorder.  The examiner must specifically discuss the claimant's lay statements indicating that he has experienced right knee pain of varying intensity since his October 1967 injury.  A complete rationale for any opinion must be provided.

The examining physician is advised that he/she must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The examiner is advised that while the Veteran is not competent to state that a specific diagnosis is due to service, he is competent to state that he had right knee and back problems in service and since.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  The physician may legitimately question the truthfulness of any current claim when compared to statements made while the appellant was on active duty.
 
3.  The Veteran is to be notified that it is his responsibility to report for any examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any of the foregoing examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also indicate whether any notice that was sent was returned as undeliverable.
 
4. The AOJ must furnish to the Veteran and his representative a statement of the case addressing the claims of entitlement to service connection for skin cancer and hepatomegaly.  The Veteran is advised that the Board will exercise appellate jurisdiction over these claims only if he perfects a timely appeal.  
 
5.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims for entitlement to service connection for right knee and back disabilities.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

